Title: To James Madison from John Quincy Adams, 30 June 1824 (letter not found)
From: Adams, John Quincy
To: Madison, James


        ¶ From John Quincy Adams. Letter not found. 30 June 1824. Calendared in the list probably kept by Peter Force (DLC: series 7, box 2). Offered for sale in Stan. V. Henkels Catalogue No. 694 (1892), item 99, as a printed letter, signed, “conveying two copies of fac-similes of the original Declaration of Independence, engraved by Wm. J. Stone; also the resolution of Congress respecting the portrait of Columbus, presented to the nation by G. G. Barrell.”
        On 5 June 1823 the Daily National Intelligencer reported that “Mr. Wm. J. Stone, a respectable and enterprizing Engraver of this City, has, after a labor of three years, completed a facsimile of the Original of the Declaration of Independence, now in the archives of the government; that it is executed with the greatest exactness and fidelity; and that the Department of State has become the purchaser of the plate.” For the 26 May 1824 resolution of Congress providing for the distribution of two hundred copies of the Declaration, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 4:78. The

same resolution of Congress provided for the placement of the Columbus portrait, presented to the nation by George G. Barrell, U.S. consul at Málaga, in the Library of Congress.
      